DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending in the application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flexible elongate web (clm 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Claim Objections
Claims 2 and 11 are objected to because of the following informalities:  
Claim 2, line 2:  “comprise” should be --comprises--.
Claim 2, line 9: “the lateral” should be --the lateral aperture--.
Claim 11, line 2:  “comprise” should be --comprises--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Examiner notes that the “flexible elongate web” is not described in the specification (and not shown in drawings) in a way for the Examiner to know what structure the web has.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 9:  It is unclear to the Examiner as to what the flexible elongate web is and what structure it is referring to.  There is no description in the specification and no figures showing such a feature and it is indefinite as to what structure is being required by the claim.  
  Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 9-12, 14, 15, and 18-20 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by WO 03/049124, hereafter ‘124.
Re Clm 1:  ‘124 discloses (fig 5) an electric fence insulator (1) for a fence post having spaced apart lateral apertures (see fig) with fence wire (20) passing through them, the electric fence insulator comprising: an inner member (right side 1) and an outer member (left side 1) capable of coupling together around the fence wire within respective ones of the lateral apertures of the fence post to inhibit leakage of electrical energy from the fence wire to the fence post (see figs and disclosure about 
Re Clm 2:  ‘124 discloses the inner member also comprises an elongate body (inside of post) having a wire slot shaped to receive the fence wire extending along its length (see fig), the wire slot allowing the inner member to be located upon the fence wire so the body can pass through the said lateral aperture from one side of the fence post (see fig); and the outer member also comprises an elongate body (inside of post) having a mating slot (@ element 4) shaped to receive the body of the inner member, the mating slot extending along the length of the elongate body (see fig), the elongate body of the outer member being dimensioned to pass through the said lateral aperture from the other side of the fence post (see fig); whereby the inner and outer members couple together within the lateral aperture (see fig).
Re Clm 3: ‘124 discloses the inner and the outer members include means (ribs/burs 9) to resist their separation, once they are coupled together within the lateral aperture.
Re Clm 5: ‘124 discloses means for centralizing (2) the inner member and the outer member with respect to the fence post in the said lateral aperture.
Re Clm 6: ‘124 discloses the means for centralizing the inner member and the outer member is constituted by two bases (flanged elements 2), one base being located at one end of the elongate body of the inner member and the other base being located at one end of the elongate body of the outer member (see fig), the two bases being disposed close to the fence post on opposite sides of the lateral aperture when the inner member and the outer member are coupled together in the lateral aperture (see fig), whereby the two bases substantially inhibit longitudinal movement of the insulator within the lateral aperture (see fig).

Re Clm 10:  ‘124 discloses (fig 5) a fence wire buffer (1) for a fence post (15) having lateral spaced apart apertures with fence wire passing through them, the fence wire buffer comprising: an inner member (right side 1) and an outer member (left side 1) capable of coupling together around the fence wire within respective ones of the lateral apertures of the fence post to inhibit contact of the electric wire with the fence post (see fig); wherein the inner member and the outer member capable of being coupled together in respective ones of the said lateral apertures around the fence wire after the fence wire has been fitted to the fence post (see fig).
Re Clm 11: ‘124 discloses the inner member also comprises an elongate body (inside of post) having a wire slot shaped to receive the fence wire extending along its length (see fig), the wire slot allowing the inner member to be located upon the fence wire so the body can pass through the said lateral aperture from one side of the fence post (see fig); and the outer member also comprises an elongate body (inside of post) having a mating slot (@ element 4) shaped to receive the body of the inner member, the mating slot extending along the length of the elongate body (see fig), the elongate body of the outer member being dimensioned to pass through the said lateral aperture from the other side of the fence post (see fig).
Re Clm 12: ‘124 discloses the inner and the outer members include means (ribs/burs 9) to resist their separation, once they are coupled together within the lateral aperture.
Re Clm 14: ‘124 discloses means for centralizing (2) the inner member and the outer member with respect to the fence post in the said lateral aperture.
Re Clm 15: ‘124 discloses the means for centralising the inner member and the outer member is constituted by two bases (flanged elements 2), one base being located at one end of the elongate body 
Re Clm 18: ‘124 discloses (fig 5) an electric fence system comprising: a plurality of fence posts (known in the art, as noted in the Background of the Invention of ‘124) arranged in side-by-side spaced apart relation, each fence post having at least one lateral aperture extending through it (see fig 5); at least one fence wire (20) capable of carrying electric current, the at least one fence wire being disposed through a corresponding one of the lateral apertures in the fence posts (see fig); and a plurality of electric fence insulators for electrically insulating the fence wires from the fence posts (see fig), each electric fence insulator comprising: an inner member (right 1) and an outer member (left 1) capable of coupling together around the fence wire within respective ones of the lateral apertures of the fence post to inhibit leakage of electrical energy from the fence wire to the fence post (see fig); wherein the inner member and the outer member can be coupled together in respective ones of the said lateral apertures around the fence wire after the fence wire has been fitted to the fence post (see fig); and an electric charge device for delivering electric charge to the fence wire (see top of page 13 describing wherein the wire carries an electrical charge).
Re Clm 19:  ‘124 discloses the electric fence insulator is as further defined in claim 5 (see rejection of claim 5 above).
Re Clm 20:  ‘124 discloses (fig 5 and disclosure) a method of electrifying a wire fence having a plurality of fence posts (known in the art, as noted in the Background of the Invention of ‘124) each with lateral spaced apart apertures with respective fence wires passing through them (see fig 5), by using a fence post insulator (1) comprising an inner member (right 1) with an elongate body (inside the post) .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 03/049124, hereafter ‘124.
.
Allowable Subject Matter
Claims 7, 8, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not provide any teaching, suggestion or motivation (TSM) to modify the prior art as such other than Applicant's own disclosure.  
Examiner notes that the closest prior art references fail to disclose wherein the inner member has an annular groove surrounding the junction with its elongate body, the annular groove being dimensioned to receive the free end of the elongate body of the outer member.  
There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the applicant’s invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678